Case 1:18-cv-01562-LMB-MSN Document 117 Filed 02/14/20 Page 1 of 2 PageID# 586




 Case: 1:18:CV1562

 US District Court 401 Courthouse Square, Alexandria, VA 22314
 Vient, Plaintiff

 vs.


 Gannett Co., Inc., Defendant



 Notice of Hearing



 Pro-se Plaintiff Benjamin Vient notices here for a hearing on his Motion to Correct
 Defendant's Discovery Record, Motion to Compel Evidence, Motion to Amend
 Complaint, and Motion to Add Documents from October Hearing to Discovery
 Record, being filed contemporaneously here, for Friday, February 21, 2020 at 10
 a.m., or as soon thereafter as may be heard.


 Respectfully submitted,


 Benjamin Vient, Plaintiff Pro-Se


 CERTIFICATE OF MAILING 1 HEREBY CERTIFY that on 2020, per
 previous agreement between parties to use designated email addresses, 1 sent a
 true and correct copy of the foregoing to Laurin Mills at laurin@samek-law.com.




 Benjamin Vient
Case 1:18-cv-01562-LMB-MSN Document 117 Filed 02/14/20 Page 2 of 2 PageID# 587
